   Case 2:19-cv-00212-DRH-AKT Document 14 Filed 11/12/19 Page 1 of 1 PageID #: 48




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                   Oscar Holt III
Cathryn Harris-Marchesi                                                                   Of Counsel
Tricia S. Lindsay
Julissa M. Proaño
                                                            November 12, 2019

    VIA ELECTRONIC CASE FILING
    Honorable Gary R. Brown
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    100 Federal Plaza
    Central Islip, New York 11722

             Re:      Harris v. County of Nassau, et al.
                      Docket No.: CV-19-00212 (DRH)(GRB)

    Dear Judge Brown:

           As your records will reflect, we are the attorneys representing the Plaintiff in the above
    referenced matter. This letter is to respectfully request that the Status Conference scheduled for
    November 13, 2019, be adjourned. We are pleased to inform the Court that the parties have
    reached a settlement in this matter. Upon finalizing the settlement documents, a Stipula tion
    dismissing this matter will be filed.

             We thank the Court for its kind consideration.

                                                            Respectfully submitted,



                                                            FREDERICK K. BREWINGTON



    cc:    Jennean Rogers, Esq.
    FKB:pl
